50 N.J. 250 (1967)
234 A.2d 96
JACK ZENTZ, PLAINTIFF-RESPONDENT,
v.
CHARLES S. TOOP AND MARION TOOP, HUSBAND AND WIFE, INDIVIDUALLY, JOINTLY AND/OR D/B/A LINCROFT SHOPPING CENTER, DEFENDANTS-APPELLANTS AND THIRD-PARTY PLAINTIFFS-APPELLANTS,
v.
NATHAN SIEGEL, THIRD-PARTY DEFENDANT-RESPONDENT, AND FRANK CORDASCO, ET AL., THIRD-PARTY DEFENDANTS.
The Supreme Court of New Jersey.
Argued September 11, 1967.
Decided September 25, 1967.
Mr. Henry H. Rubenson argued the cause for defendants-appellants and third-party plaintiffs-appellants (Messrs. Burton, Quackenboss, Axelrod & Rubenson, attorneys).
Mr. Vincent D. Enright, Jr. argued the cause for plaintiff-respondent (Messrs. Harth & Enright, attorneys).
Mr. Marshall Selikoff argued the cause for third-party defendant-respondent (Messrs. Jung & Selikoff, attorneys).
*251 PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of the Appellate Division. Mr. Justice Proctor and Mr. Justice Haneman vote to reverse the judgment for the reasons given in the dissenting opinion.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS and SCHETTINO  4.
For reversal  Justices PROCTOR and HANEMAN  2.